DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 2, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
 	Applicant now recites in claim 1 “cords of the protective belt layer having an elastic modulus equal to or less than that of an elastic modulus of cords of the main belt layer”, however the original disclosure supports only -- the main belt layer having at least one organic fiber cord, the protective belt layer having at least one organic fiber cord, and the at least one organic fiber cord in the protective belt layer having an elastic modulus equal to or less than the elastic modulus of the at least one organic fiber cord in the main belt layer -- (specification paragraph 0108). The above language added to claim 1 also creates combinations with dependent claims that are not supported by the original disclosure (new matter unless the main belt layer plurality of organic fiber, merged cords in claim 2 are the main belt layer “cords” in claim 1, the protective belt layer organic fiber cords in claim 3 are the protective belt layer “cords” in claim 1, the main belt layer organic fiber cords in claim 7 are the main belt layer “cords” in claim 1, the protective belt layer organic fiber cords in claim 8 are the protective belt layer “cords” in claim 1, and the main belt layer organic fiber cords and the protective belt layer organic fiber cords in claims 9 and 10 are the main belt layer “cords” and the protective belt layer “cords” in claim 1).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1 lines 12-14 applicant recites “cords of the protective belt layer” and “cords of the main belt layer”, but this language either contradicts the language of claims 7-10 allowing a single cord or introduces new matter as set forth in paragraph 4 above. 
 	In claim 1 line 15 “that of” is superfluous language (“that of” and “an elastic modulus of” both refer to the same thing). 
 	In claims 2, 3, and 7-10 it is now not clear whether the particular cords or at least one cord referred to in the dependent claims are the “cords” newly recited in claim 1 (see paragraph 4 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application 1 477 333 A1 cited by applicant in view of Japanese Patent Applications 2006-103425 A and 4-103404 A cited by applicant, Japanese Patent Application 3-16806 A, and Olagnier (3,589,425).
 	See paragraphs 9 and 10 of the Office action mailed January 6, 2022: although the preferred upper limit for the thickness of the first cushion layer is 4.5 mm, Olagnier teaches that such cushion layers in aircraft tires have a suitable thickness upper limit of approximately 5 mm in order to absorb shocks from small obstacles and facilitating retreading of the tire, which is within the newly claimed range of 4.6 mm - 10.0 mm (col. 1 line 73 - col. 2 line 12); it would therefore have been obvious to one of ordinary skill in the art to provide the first cushion layer in the above tire with a thickness of approximately 5 mm, within the newly claimed range of 4.6 mm - 10.0 mm, in order to better absorb shocks from small obstacles and better facilitate retreading of the tire. As to the new limitation that an elastic modulus of cords of the protective belt layer is equal to or less than an elastic modulus of the cords of the main belt layer, the protective belt cords of the reference have a waved shape so that they have a low initial modulus compared to the initial modulus of the straight aramid or aramid/nylon hybrid main belt cords (reference auxiliary belt layer 28A (zigzag double layer) or auxiliary belt layers 28B, 28C (crossed belt layers) = claimed main belt layer). As to claim 10, it would have been obvious to one of ordinary skill in the art to use the disclosed aramid/nylon hybrid cords at the lower nylon concentration (toward the lower limit of weight ratio of aramid to nylon of 100:10) as the organic fiber protective belt cords in order to reduce cost (nylon costs less than aramid) while maintaining sufficient cut resistance and the required minimum tensile modulus of 1000 MPa. Note that applicant did not argue the examiner’s position that it is notoriously well known to provide undertread layer minimum thickness within the claimed range of 1.0 mm - 4.0 mm (second cushion layer thickness) and thus applicant has acquiesced to the examiner’s position, and applicant further did not argue the alternative reasoning based on JP ‘806 with respect to the second cushion layer thickness or the additional reasoning with respect to the width ratio in claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Published PCT Application WO 2018/097082 A1 (equivalent to US Patent Application Publication 2019/0329595 A1) discloses a radial tire similar to the EP ‘333 tire.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             May 30, 2022